Opinion by
Justice ROVIRA.*
Defendant, Daniel Lee Roldan, appeals the judgment of conviction entered on a jury verdict finding him guilty of theft by receiving. We reverse and remand for a new trial.
I. Background
In March 2007, Roldan purchased stolen automotive parts valued at $1,600, for which he paid $500. The People charged Roldan with theft by receiving, $500 to $15,000. He pleaded not guilty, and the matter proceeded to trial.
As a prospective juror, Juror R. informed the court in her questionnaire that her husband, brother, and cousin were police officers. In response to a question on her questionnaire asking if there was any reason she believed she could not be fair, she wrote "yes" and explained, "I am very aware of some of the tricks attorn[eys] (especially defense) try to do[,] I would be biased."
During voir dire, she further stated, "I've worked for construction companies that have had things stolen and pawned, and so I think I might be a little biased."
Concerning her relatives in law enforcement she explained, "I love my husband and cops.... I got a lot of friends that are." When asked, "[DJo you think you can be fair and impartial in setting those personal experiences behind?" Juror R. responded, "I think I probably can." |
Regarding the credibility of a person with a criminal history, Juror R. stated, "[With the job that my husband and my brother do[ ], that I would be skeptical." She explained, "[MJaybe I'm a little biased in that area, just because of my background like that." When asked, "If somebody walks in in uniform, are they going to start out as more truthful for you?" Juror R. responded, "Most likely, yeah," and then stated, "[YJou just want me to say yes. Yes."
Juror R. also expressed concern for defense attorney "tricks" and for evidence that is "held out of cases just for, you know, various reasons." She stated that she might be concerned that there was other evidence that was not being introduced, which might affect her decision when deliberating. When asked if she could make a fair and rational decision based on all of the evidence and its context, Juror R. responded, "Of course, I would listen to the evidence and make a decision on it, put an opinion on it, but-yeah."
Defense counsel challenged the juror for cause, which the trial court denied. Defense counsel later used a peremptory challenge to remove Juror R. and eventually exhausted all the remaining peremptory challenges.
The jury found Roldan guilty as charged, and the trial court sentenced him to three years of probation. This appeal followed.
II. Standard of Review
We review a trial court's ruling on a challenge for cause to a prospective juror for an abuse of discretion. Carrillo v. People, 974 P.2d 478, 485 (Colo.1999). A reviewing court gives great deference to the trial court's handling of challenges for cause, because such decisions depend on assessing the juror's credibility, demeanor, and sincerity in explaining his or her state of mind. Morrison v. People, 19 P.3d 668, 672 (Colo.2000). A trial court has a unique role and perspective in evaluating the demeanor and body language of live witnesses. Carrillo, 974 P.2d at 486. "The trial court is in a superior position to evaluate these factors than a reviewing court, which has access only to a cold record for its determination." Morrison, 19 P.3d at 672 (citing People v. Davis, 794 P.2d 159, 206 (Colo.1990)).
*389III. Denial of Challenge for Cause to Juror R.
Roldan contends that the trial court abused its discretion by denying his challenge for cause to Juror R., because she held a bias for law enforcement, stated that she might base her opinion of Roldan's guilt on unadmitted evidence, and stated that she was biased because of her experiences with theft. We agree.
The Due Process Clauses of the United States and Colorado Constitutions guarantee a criminal defendant the right to a fair trial. Morrison, 19 P.3d at 672. An impartial jury is a fundamental element of the constitutional right to a fair trial Id. (citing People v. Rhodus, 870 P.2d 470, 473 (Colo.1994]). A trial court violates a defendant's right to an impartial jury if it fails to remove a juror biased against the defendant. Id. (citing Nailor v. People, 200 Colo. 30, 32, 612 P.2d 79, 80 (1980). "A trial court must grant a challenge for cause if a prospective juror is unwilling or unable to accept the basic principles of criminal law and to render a fair and impartial verdict based upon the evidence admitted at trial and the court's instructions." Id. If the trial court erroneously denies a challenge for cause, and the defendant removes the juror with a peremptory challenge and exhausts all available peremptory challenges, the judgment of convietion must be reversed and the case remanded for a new trial. People v. Macrander, 828 P.2d 234, 244 (Colo.1992).
Relying on People v. Rogers, Roland argues that "close association" with the law enforeement establishment requires the dismissal of a prospective juror. 690 P.2d 886, 888 (Colo.App.1984). In that case, however, the reviewing division held that a "combination of factors" resulted in the trial court abusing its discretion when it denied the defendant's challenge for ecause to a potential juror. Id. The division reasoned that the juror's close association with not only law enforeement, but also the crime scene and a person who attended the victim, resulted in the abuse of discretion. Id.
Similarly, in People v. Reddick, the reviewing division found that the trial court abused its discretion in denying a challenge for cause of a prospective juror, because a "combination of factors reflecting her close association with the law enforcement establishment required her dismissal for cause." 44 Colo.App. 278, 280, 610 P.2d 1359, 1361 (1980). In that case, the juror knew the prosecutor and a police officer testifying for the prosecution, and her husband was a police officer. Id. at 280, 610 P.2d at 1360. The reviewing division reasoned that
[dJlespite her somewhat ambivalent statements that these factors would not affect her ability to be a fair and impartial juror, the possible unconscious influence of her respect for the prosecutor and her relationship with police officers was such as to have significant impact on [the] defendant's right to an impartial jury.
Id. at 280, 610 P.2d at 1361.
In addition to considering a "combination of factors," courts assess a juror's impartiality based on his or her statements during voir dire. In People v. Prator, the reviewing division held that the trial court abused its discretion when it denied a challenge for cause to a prospective juror, because the juror's response to questions on voir dire "indicated a clear expression of bias" in favor of law enforcement witnesses. 833 P.2d 819, 820 (Colo.App.1992), aff'd, 856 P.2d 837 (Colo.1993). The prospective juror's son, husband, and father-in-law were all involved in law enforcement. Id. at 821. When asked if she could decide the case solely upon the evidence and the law, regardless of her family members' involvement in law enforcement, the juror ambiguously answered, "I would like to believe I could do that." Id. Regarding bias in favor of law enforcement testimony, the juror stated, "I would like to think that I would be a fair and honest person, but if you put two people side by side, and one has a police officer's uniform, I would be prone to listen to the police officer." Id. Furthermore, the juror "really" doubted her ability to listen to testimony with impartiality, and she stated that she thought she would "end up" being biased. Id. The trial court denied the defendant's challenge for cause, and neither the prosecution nor the court made any attempt to reha*390bilitate the juror. Id. The reviewing division held that the trial court abused its discretion in denying the defendant's challenge for cause. Id.
In contrast, a trial court did not abuse its discretion in denying a defendant's motion to dismiss a juror for cause where that juror's brother was a police officer, because the juror unequivocally stated that he could be fair and impartial to the parties. People v. Vigil, 718 P.2d 496, 501 (Colo.1986). The juror stated that his brother's position might "subconsciously" affect him, but assured the court that he would follow the court's instructions on credibility and could be fair and impartial to both sides. Id.
Similarly, a reviewing division concluded that evidence supported a finding that a juror could be impartial, despite the juror's close association with law enforcement, including having a sheriff brother-in-law and friends in law enforcement. People v. Richardson, 58 P.3d 1039, 1043 (Colo.App.2002). The juror stated that he would "possibly" believe a police officer's testimony over another citizen's, but indicated that his personal relationships would not interfere with his ability to render a fair and impartial verdict. Id.
Here, the record does not support the trial court's decision to deny a challenge for cause to Juror R. because of a combination of factors, including close association with law enforcement and her statements on voir dire. The single factor that Juror R.'s husband, brother, and cousin were police officers was insufficient to require her dismissal as a prospective juror. Vigil, 718 P.2d at 501; Richardson, 58 P.3d at 1043; Rogers, 690 P.2d at 888. However, a combination of factors indicates that Juror R. demonstrated a "clear expression of bias" in favor of law enforcement witnesses and was unable to render an impartial verdict. Prator, 833 P.2d at 820-21.
Unlike the juror in Richardson, who stated that he would "possibly" believe a police officer's testimony over another person's, Juror R. stated that she would "most likely" accept a police officer's statements as more truthful than another person's. Richardson, 58 P.3d at 1043. Regarding the credibility of a person with a criminal history, Juror R. stated that such persons have "less credibility" and that "(shel would be skeptical." She referred to her potential for bias twice, stating, "[MJlaybe I'm just a little biased in that area, just because of my background like that," and that as the victim of theft, she "might be a little biased" in reaching a verdict in this case.
Further, Juror R.'s statement that she could "probably" be fair and impartial did not qualify as an unequivocal, rehabilitating statement. Juror R. failed to expressly state that her relationships with law enforcement would not interfere with her ability to hold the prosecution to its burden, or that she would be fair and impartial with both parties. See id. When asked if she could be a fair and impartial juror despite close associations with law enforcement, Juror R. vaguely answered, "I think I probably can."
When asked if she could make a fair and rational decision based on all of the evidence and its context, Juror R. ambiguously stated, "Of course, I would listen to the evidence and make a decision on it, put an opinion on it, but-yeah." The record suggests that Juror R. doubted her capacity for fairness, similarly to the juror Prator who "really" doubted her impartiality and who expressly stated that she thought she would "end up" being biased. 833 P.2d at 821. Like the juror in Reddick, Juror R.'s statements that she could serve as a fair and impartial juror were "ambivalent" at best, and the record suggests that her relationship with law enforcement and her experiences with theft would have a "significant impact" on Roldan's right to an impartial jury. See Reddick, 44 Colo.App. at 280, 610 P.2d at 1361. Furthermore, Juror R. expressed concern for defense attorney "tricks" and for evidence that is "held out of cases just for, you know, various reasons."
Thus, Juror R.'s opinion on police officer testimony, combined with her express statements that she might be "biased," as well as answering a query of her capacity for fairness and impartiality as a juror with, "I think I probably can," do not support the trial court's denial of Roldan's challenge for cause. *391Accordingly, the trial court abused its disceretion when it denied the challenge for cause of the prospective Juror R.
The judgment is reversed and the case is remanded for a new trial.
Judge CASEBOLT concurs.
Judge BERNARD specially concurs.

 Sitting by assignment of the Chief Justice under provisions of Colo. Const. art. VI, § 5(3), and § 24-51-1105, C.R.S.2010.